Citation Nr: 0919814	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-29 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for bilateral pulmonary nodules with chronic obstructive 
pulmonary disease (COPD) and night sweats. 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1971. 

The Veteran served in Vietnam from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 2004 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge at a March 2009 hearing. A transcript is 
of record.

The Veteran submitted additional medical evidence dated March 
2009 by a VA physician. When the Board receives pertinent 
evidence that was not initially considered by the RO, 
generally the evidence must be referred to the RO for review. 
38 C.F.R. §§ 20.800, 20.1304(c). An exception is made if the 
Veteran waives this procedural right or if the Board 
determines the requested benefit to which the evidence 
relates may be fully granted on appeal without such referral. 
The Board is granting the appeal as to the issue of bilateral 
pulmonary nodules with chronic obstructive pulmonary disease 
(COPD) and night sweats, therefore referral to the RO is not 
warranted. 


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  The Veteran did not engage in combat with the enemy.

3.  The Veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service, and was not caused or aggravated by any incident of 
active service.

4.  In a June 1990 RO rating decision which was subsequently 
confirmed in a September 1990 RO decision, the Veteran was 
denied entitlement to service connection for bilateral 
pulmonary nodules with chronic obstructive pulmonary disease 
(COPD) and night sweats.

5.  The Veteran did not appeal the September 1990 decision 
and it is final.

6.  In December 2001, the Veteran filed an application to 
reopen his claim of entitlement to service connection for 
bilateral pulmonary nodules with COPD and night sweats.

7.  The evidence associated with the claims file subsequent 
to the RO decision relates to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for bilateral pulmonary nodules with COPD and 
night sweats and raises a reasonable possibility of 
substantiating the claim.

8.  Resolving all doubt in favor of the Veteran, bilateral 
pulmonary nodules with chronic obstructive pulmonary disease 
(COPD) and night sweats was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  Evidence received since the final September 1990 RO 
decision denying the Veteran's claim for service connection 
for bilateral pulmonary nodules with chronic obstructive 
pulmonary disease (COPD) and night sweats is new and 
material, and the Veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2008).

3.  The criteria for the establishment of service connection 
for bilateral pulmonary nodules with chronic obstructive 
pulmonary disease (COPD) and night sweats is warranted. 38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in January 2004, 
June 2004, November 2004, July 2005, and February 2006. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about 
the information and evidence he was expected to provide. 

Additionally, a May 2008 letter informed the Veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection is granted and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records, hearing testimony and lay statements from 
the Veteran and his family are associated with the claims 
file. 

The Veteran was not afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection; In General

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


PTSD

The Veteran seeks service connection for PTSD.  Specifically, 
he alleges that while serving on active duty, he saw the 
explosion of a fellow soldier's truck, believing anyone in 
the truck would have been killed; and that while on guard 
duty, a mine was found to be tampered with.  Additionally, 
the Veteran states that he is the recipient of the Bronze 
Star which indicates that he engaged in combat with the 
enemy. Because the preponderance of the evidence is again the 
claim, the appeal will be denied.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records. See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993). In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, plausibility, and consistency with other 
evidence submitted on behalf of the claimant. Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The law provides, however, that the Board is not required to 
accept a Veteran's uncorroborated account of his active 
service experiences. See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991). It is also clear that the Board is not required 
to accept a Veteran's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

The Veteran's service treatment records do not indicate any 
complaints, treatment, or diagnosis of PTSD. The Veteran's 
separation examination is negative for any psychiatric 
disorders.

The Veteran has a current diagnosis of PTSD (See October 2006 
VA mental health treatment record), the remaining question is 
whether there is an in-service stressor; if there is 
corroborating evidence that his claimed stressors occurred. 

The Veteran claims PTSD based upon witnessing a truck explode 
and finding a mine that had been tampered with while on guard 
duty. However, there no is credible evidence which 
corroborates the Veteran's account of the stressor incidents. 

Additionally, in regard to the Veteran's receipt of the 
Bronze Star, the Board acknowledges the Veteran's DD-214 
indicates the Veteran was awarded a Bronze Star. However, it 
was awarded without a "V" device. The Bronze Star Medal is 
awarded where a member of the military distinguishes himself 
or herself by heroic or meritorious achievement or service, 
not involving participation in aerial flight, under any of 
the following circumstances: (a) while engaged in an action 
against an enemy of the United States; (b) while engaged in 
military operations involving conflict with an opposing 
foreign force; or (c) while serving with friendly foreign 
forces engaged in an armed conflict against an opposing armed 
force in which the United States is not a belligerent party. 
If the medal is awarded for heroism a bronze letter "V" for 
valor will accompany the award. See Department of Defense, 
Manual of Military Decorations and Awards, 102 (2006). M21-1, 
Part VI, 11.37 instructs that receipt of the Bronze Star 
Medal with "V" device will be considered evidence of 
participation in a stressful event. The Bronze Star award 
certificate submitted by the Veteran indicates it was 
presented for meritorious service.

Hence, such decoration, standing alone, does not constitute 
verification of combat activity with the enemy. The record 
does not demonstrate that the Veteran was wounded in combat 
during his service in Vietnam, nor has he alleged receiving 
any medals indicative of this type of service. 

Consequently, the evidentiary presumption of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(f) do not apply. See VAOPGCPREC 
12-99. Therefore, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.

Accordingly, the Veteran's lay testimony regarding the 
claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of any of the  claimed 
stressors. 

The Board acknowledges that the Veteran has been diagnosed 
with PTSD by a VA examiner, who has related the Veteran's 
PTSD to his claimed stressors. However, this diagnosis was 
based on an account of unverified stressors reported by the 
Veteran. In this case, the Board finds that the record is 
devoid of evidence that actually corroborates the occurrence 
of the Veteran's claimed stressors. Hence, an essential 
criterion for establishing service connection for PTSD, as 
set forth in 38 C.F.R. § 3.304(f) (2007), is not met.

In May 2007, the RO submitted a formal finding of a lack of 
information required to corroborate stressor(s) associated 
with the claim for service connection for PTSD. The RO 
determined the information submitted by the Veteran was 
insufficient to send to the U.S. Army and Joint Service 
Records Research Center (JSRRC) and/or insufficient to allow 
for meaningful research of Marine Corps or National Archives 
and Records Administration (NARA) records. 

On April 3, 2007, the RO sent a "duty to assist" letter, to 
which the Veteran responded that he would not complete VA 
Form 21-0781 since the Bronze Star certificate established 
his combat exposure (See April 13, 2007 statement in support 
of claim). The Veteran attached a copy of DOD Form 149, 
Application to Correct Military Records, which was signed 
March 13, 2007, in which the Veteran claimed that his DD-214 
incorrectly showed the Bronze Star was awarded without a 
"V" device. The Veteran stated he would submit further 
evidence on this matter, however, no further correspondence 
has been submitted by the Veteran.  On April 25, 2007, the 
Veteran was sent a 30 day follow-up letter, which the Veteran 
failed to respond to. 

Additionally, a response from U.S. Armed Services Center for 
Unit Records Research (CURR) indicated it reviewed the 
available combat unit records and based on this, was unable 
to conduct meaningful research on the Veteran's behalf. CURR 
searched its files and the listing of files available to the 
National Archives. Based on this search, it appeared that the 
541st Military Intelligence Detachment did not archive any 
documentation. CURR reviewed the Operational Report - Lessons 
Learned, submitted by the 11th Armored Cavalry Regiment for 
the period ending January 31, 1971, and did not find 
discussions concerning convoys. CURR searched casualty 
listings and did not find that the 541st Military 
Intelligence Detachment had any personnel killed during the 
time the Veteran was in Vietnam. CURR stated that further 
research required the unit to which the convoy belonged down 
to the company level and the unit of assignment and/or name 
of the driver that was killed.

Although the Veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the Veteran's 
claimed stressors. The opinion of a mental health  
professional, based on a post-service examination of the 
Veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396  
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber  
happens to be a medical professional. See Leshore v. Brown, 8  
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229,  
233 (1993).  

There is no indication that further advisement to the Veteran 
is necessary or appropriate. The Veteran refused to fill out 
VA Form 21-0781 for further investigation of his stressors. 
As noted above, the Bronze Star medal without the "V" 
device is not indicative of participation in combat. VA's 
duty to assist the Veteran in the development of his claim is 
not a one-way street. Olsen v. Principi, 3 Vet. App. 480 
(1992). Rather, VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim with the Veteran only in 
a passive role. If a Veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 406 (1991).

The Veteran's own allegations and written statements that he 
has PTSD due to service is not competent medical evidence as 
to the presence of any such disorder. In this case, there has 
been no showing that the Veteran has the requisite medical 
knowledge or background to offer any such opinion. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the preponderance of the evidence is against the 
Veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 





Bilateral Pulmonary Nodules/Reopening of the Claim

The Veteran's claim of entitlement to service connection for 
bilateral pulmonary nodules with COPD and night sweats was 
originally denied in a June 1990 rating decision and 
confirmed in a September 1990 RO decision. The Veteran was 
notified September 28, 1990 and did not appeal. The September 
1990 RO decision, therefore, represents the last final action 
on the merits of that claim. Glynn v. Brown, 6 Vet. App. 523 
(1994). 

In December 2001, the Veteran filed an application to reopen 
the claim of entitlement to service connection for bilateral 
pulmonary nodules with COPD and night sweats. In a March 2004 
rating decision, the RO declined to reopen the Veteran's 
claim, finding the Veteran had not submitted new and material 
evidence. 

In order to successfully reopen a previously and finally 
disallowed claim, the RO/AMC must ensure compliance with VA's 
duty to notify in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (Holding that when a Veteran seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the Veteran what 
evidence would be necessary to substantiate the element or 
elements require to establish service connection that were 
found insufficient in the previous denial.).

Although VA did not specifically advise the Veteran of the 
evidence necessary to substantiate the element or elements 
required to establish service connection for bilateral 
pulmonary nodules with COPD and night sweats that were found 
insufficient in the previous denial, that error was 
essentially harmless. The Board finds that the Veteran has 
submitted additional evidence sufficient to reopen the claim. 
Accordingly, the error could not be considered prejudicial to 
the Veteran in this case.

The Board is obligated by law to undertake a de novo review 
of the reopening issue.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Having done so, the Board will reopen the Veteran's claim 
finding the Veteran has submitted new and material evidence. 

The law provides that unappealed rating actions of the RO are 
final. 38 U.S.C.A. § 7105. In order to reopen a claim there 
must be added to the record "new and material evidence." 38 
U.S.C.A. § 5108.

Evidence associated with the claims file prior to the 
September 1990 RO decision consisted of service treatment 
records, VA medical records, private medical records, and 
statements from the Veteran. 

Evidence associated with the claims file subsequent to the 
September 1990 RO decision includes VA medical records, 
private medical records, a VA medical opinion, hearing 
testimony, and further lay statements from the Veteran and 
his family.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).

That amendment applies in this case. Thus, as general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a 
Veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence obtained after the last disallowance 
is "new and material." Under 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decision makers. Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). The 
credibility of the evidence is presumed for the purpose of 
reopening. Justus v. Principi, 3 Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

A VA physician, a pulmonary specialist, submitted a statement 
in March 2009, in which he stated that after testing and 
examination, it was his opinion that the origin of the 
Veteran's lung disease was not from within the United States. 

As this evidence specifically addresses the possibility of a 
link between the Veteran's current disability and service 
within the requisite degree of competent medical opinion, 
such evidence raises a reasonable possibility of 
substantiating the claim and must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156 
(2007).  

Accordingly, the claim of entitlement to service connection 
for bilateral pulmonary nodules with COPD and night sweats is 
reopened. 


Bilateral Pulmonary Nodules/Service Connection

Background

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a lung disability. The 
Veteran's 1969 entrance examination did note the Veteran 
experienced night sweats during the summer.

In November 2003, Dr. DHT opined that the Veteran acquired a 
fungal or granulomatous infection during his service in 
Vietnam, which led to abnormalities on his chest x-ray. Dr. 
DHT further stated a specific fungal organism had never been 
identified because the process was in a late phase and did 
not likely represent active infection. 

In an April 2004 statement by the Veteran's family physician 
for over 30 years, Dr. GGE stated that at the time of his 
evaluation of the Veteran's abnormal x-ray studies, 
radiographic findings were consistent with either metastatic 
carcinoma or a fungal infection. Multiple areas of 
calcification in lung lesions along with calcified lymph 
nodes in the hilar and mediastinal areas supported the idea 
of an inflammatory process, such as a fungal infection. Dr. 
GGE stated that the Veteran's condition was likely the result 
of a fungal infection such as histoplasmosis or perhaps some 
other, more unusual infection, acquired during his tour of 
duty in Vietnam. Dr. GGE opined that as likely as not, his 
lung condition stemmed from exposure to an atypical infection 
of a granulomatus nature while serving in Vietnam.

In November 2004, Dr. DHT of Asheville Pulmonary and Critical 
Care Associates, stated the Veteran had diffuse bilateral 
pulmonary nodules, most consistent with a quiescent fungal or 
granulomatous infection. Some of the nodules exhibited 
calcification which indicated a chronic process. Dr. DHT 
opined the Veteran was involved in work while serving in 
Vietnam which very likely resulted in exposure to significant 
respiratory pathogens. Dr. DHT further stated blood tests to 
determine a specific fungal infection were nondiagnostic. Dr. 
DHT opined the Veteran most likely had exposure to an unusual 
fungus which resulted in these lesions in his lungs, or 
another possibility was pseudomonas pseudomallei and 
burkholderia pseudomallei, which was a chronic infection 
common in Southeast Asia. Dr. DHT stated that he believed the 
Veteran acquired these lesions as a result of his service in 
Southeast Asia.

An August 2007 VA examination diagnosed the Veteran with 
multiple bilateral pulmonary nodules too numerous to count, 
of an unknown etiology and calcified hilar adenopathy.

In a March 2009 VA medical opinion, a VA physician, a 
pulmonary specialist, stated that after testing and 
examination, it was his opinion that the origin of the 
Veteran's lung disease was not from within the United States.

Analysis

The Veteran claims entitlement to service connection for 
bilateral pulmonary nodules with COPD and night sweats, due 
to an injury experienced in service. Based on a review of the 
evidence, and resolving the benefit of the doubt in favor of 
the Veteran, the Board grants the Veteran's appeal and awards 
service connection for bilateral pulmonary nodules with COPD 
and night sweats.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence. Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the Veteran 
prevails. Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and the testimony of the Veteran, the Board 
concludes that service connection for bilateral pulmonary 
nodules with COPD and night sweats is warranted.  As noted 
above, the evidence includes VA and private medical experts 
who have stated the Veteran's pulmonary condition was 
contracted outside the United States and likely due to 
service in Vietnam. 

The evidence of record is at least in relative equipoise. 
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, service connection for bilateral pulmonary nodules 
with chronic obstructive pulmonary disease (COPD) and night 
sweats is warranted.

ORDER

Service connection for posttraumatic stress disorder is 
denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral pulmonary 
nodules with chronic obstructive pulmonary disease (COPD) and 
night sweats is reopened. To this extent and to this extent 
only, the appeal is granted.

Service connection for bilateral pulmonary nodules with 
chronic obstructive pulmonary disease (COPD) and night sweats 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


